Exhibit 10.2

EXECUTION COPY

INSURANCE AGREEMENT

This Insurance Agreement (the “Agreement”) is made and entered into by and
between Stewart Morris, Jr. (“Mr. Morris”), Maco Fowlkes, as Trustee of The 2000
Stewart Morris Jr. and Melissa Joy Birdsong Morris Investment Trust dated
September 1, 2000 (the “Trust”), and Stewart Information Services Corporation
(the “Corporation”) (collectively “the Parties”).

WHEREAS, Mr. Morris and the Corporation are parties to a Split Dollar Agreement,
as most recently amended and restated on August 24, 2007 (the “Split Dollar
Agreement”);

WHEREAS, the terms of the Split Dollar Agreement require the Corporation to pay
insurance premiums with respect to one or more life insurance policies, which
policies are owned by the Trust and are subject to a collateral assignment to
the Corporation to secure certain repayments rights from the Trust to the
Corporation;

WHEREAS, the terms of the Split Dollar Agreement require the Corporation to fund
the policies in the amount necessary to cause such policies (i) to remain in
effect, and (ii) to maintain the stated death benefit amount under such
policies;

WHEREAS, on August 24, 2007, the Trust acquired a life insurance policy issued
by American General Life Insurance Company (Policy Number VL1018013V) which
provides “second to die” life insurance based on the lives of Mr. Morris and
Melissa Joy Birdsong Morris (“Mrs. Morris”) and has a death benefit equal to
$10,000,000 (the “2007 Policy”), which policy was subject to the Split Dollar
Agreement and subject to a separate collateral assignment from the Trust to the
Corporation;

WHEREAS, the Parties agree that the Corporation has previously paid $951,026 in
insurance premiums under the terms of the Split Dollar Agreement, including a
contribution of $161,535 in contributed gains from the surrender of one or more
prior policies, which amount will be paid from the Trust to the Corporation at
such time as any death benefit is paid on insurance policy or policies that are
then subject to the terms of such agreement;

WHEREAS, Mr. Morris and the Trustee desire to change the terms and conditions of
the life insurance benefits provided under the Split Dollar Agreement by
exchanging the 2007 Policy for one or more new insurance policies on the life or
Mr. Morris and/or Mr. Morris and Mrs. Morris (individually or collectively, the
“Replacement Policy”), or modifying the 2007 Policy, which may include a
reduction in the total life insurance benefit to be provided under the Split
Dollar Agreement;

WHEREAS, the Corporation has agreed to consent to an exchange by the Trustee of
the 2007 Policy for the Replacement Policy, provided that the total annual cost
of maintaining insurance coverage under the Replacement Policy may not be not
more than $25,000 greater than the total annual cost of maintaining insurance
coverage under the terms of the 2007 Policy;



--------------------------------------------------------------------------------

WHEREAS, the Corporation has agreed that Mr. Morris and the Trustee may propose
an alternate transaction which modifies the terms of the Split Dollar Agreement
and the 2007 Policy, and which may include the acquisition by the Trust of one
or more new life insurance policies on the life of Mr. Morris or Mr. and
Mrs. Morris, provided that the total annual cost of maintaining insurance
coverage under the 2007 Policy and any new insurance policies may not be more
than $25,000 greater than the total annual cost of maintaining insurance
coverage under the terms of the 2007 Policy;

WHEREAS, as a condition to the Corporation’s approval of any future change in
the life insurance coverage provided under the Split Dollar Agreement,
Mr. Morris has agreed to execute a release of any and all employment-related
claims he may have against the Corporation, which release will be executed and
effective at the time such future change occurs;

WHEREAS, the Parties have each determined independently, and after consultation
with their respective counsel, that it is desirable and beneficial to execute
this Agreement;

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby expressly acknowledged, the Parties agree as follows:

1. AGREEMENT REGARDING POLICY EXCHANGE. The Parties to this Agreement hereby
agree to the following.

(a) Mr. Morris and the Trust may elect to make no changes to the 2007 Policy. In
such instance, the terms of the Split Dollar Agreement and the 2007 Policy shall
not be changed by this Agreement.

(b) Mr. Morris and The Trust may propose to the Corporation that the Trust may
exchange the 2007 Policy for the Replacement Policy (which, for the avoidance of
doubt, may be one or more new life insurance policies on the life of Mr. Morris
or both Mr. Morris and Mrs. Morris), provided that the following conditions are
satisfied: (i) the Corporation shall be provided with a funding projection which
identifies the period of time that the 2007 Policy will remain in force without
any additional payments of insurance premiums by the Corporation or the Trust;
(ii) the Corporation shall be provided with a funding projection which
identifies the period of time that the 2007 Policy would remain in force if
(x) an amount equal to $25,000 is deducted from the policy’s cash value on each
policy anniversary date, and (y) there are no additional premium payments by the
Corporation or the Trust; (iii) the Corporation shall be provided with a funding
projection which identifies the period of time that the Replacement Policy would
remain in force without any additional payments of insurance premiums by the
Corporation or the Trust; and (iv) at such time as all of the cash value of the
Replacement Policy has been expended, the annual expense to the Corporation to
maintain the Replacement Policy shall be projected to not exceed the current
expense (determined based on the assumptions in clause (ii) above) by more than
$25,000 per year.

(c) Mr. Morris and the Trust may propose changes to the 2007 Policy and the
Split Dollar Agreement which revise the form of insurance coverage and/or the
beneficiaries of such coverage (including, but not limited to modifications to
reduce the death benefit amount payable to the Trust under the 2007 Policy
and/or the acquisition by the Trust of a new insurance policy or policies on the
life of Mr. Morris or both Mr. and Mrs. Morris). Any proposal under this
Section 1(c) shall be subject to good faith negotiation by the Parties provided,
however, that



--------------------------------------------------------------------------------

(i) such proposal shall not require the current expenditure of any additional
funds by the Corporation, and (ii) the estimated annual insurance expense under
such proposal may not exceed the estimated cost of continuing to maintain the
2007 Policy, as calculated in Section 1(b)(ii), by more than $25,000 per year.
The Parties hereby agree that the terms of any proposal may include a future
modification to the terms of the 2007 Policy and that the effective date of such
modification may be on or after the date that the Trust will not incur a
material expense (such as any surrender cost or penalty) as a result of the
modification. Any proposal made by Mr. Morris and the Trust under this
Section 1(c) shall be subject to negotiation with the Corporation and approval
by both Parties of the terms and conditions of (i) the proposed transaction, and
(ii) any documentation required to implement the transaction.

(d) As a condition to any change in the terms of the Split Dollar Agreement; any
change in the 2007 Policy, including any exchange, modification or termination
of such policy; or any acquisition by the Trust of new insurance coverage on the
life of Mr. Morris which is funded by the cash value of the 2007 Policy,
Mr. Morris shall execute a written release of any and all claims he has against
the Corporation, the terms of which release are attached hereto as Exhibit A.
Any release executed pursuant to this Section 1(d) shall include any and all
claims incurred up to the date such release is executed.

(e) The Parties hereby agree that (i) the Corporation shall have the right to
review and approve the yield, mortality, actuarial and all other assumptions
(the “Actuarial Assumptions”) used by Mr. Morris and the Trust to prepare any
proposals under this Section 1, and engage a separate insurance agent or advisor
to review and approve the Actuarial Assumptions, (ii) any Actuarial Assumptions
contained in any one projection prepared by Mr. Morris and the Trustee shall be
applied consistently to all such projections prepared pursuant to this
Section 1, and (iii) any Actuarial Assumptions must be reasonable and consistent
with all applicable actuarial rules and insurance underwriting standards. In
addition, the financial health of the issuer of any new insurance must be
comparable to the financial health of the issuer of the 2007 Policy.

(f) As a condition to any exchange, modification, cancellation or other form of
change with respect to the 2007 Policy pursuant to this Section 1, and any
change to the terms of the Split Dollar Agreement, the Company shall receive
full consent and releases to the terms of this Agreement and the structure of
any such exchange, modification, cancellation or other change, which signed by
the Trustee and each adult current, remainder or contingent remainder
beneficiary of the Trust, on his or her own behalf and by virtual representation
of his or her minor children (if applicable) and any unborn or undetermined
beneficiaries of such Trust.

(g) Mr. Morris and the Trustee may propose a transaction under Section 1(b) or
1(c) at any time up until June 30, 2016, which proposal shall include draft
copies of any documentation that the Corporation would be asked to execute in
connection with such transaction. The Corporation shall have not less than
thirty (30) days to review the terms of any transaction proposed under this
Agreement. Notwithstanding any provision of this Agreement, any transaction
entered into pursuant to Section 1(b) or 1(c) above shall be completed not later
than August 31, 2016.

2. AGREEMENT REGARDING REPORTING AND FUNDING. The Parties agree (i) that
irrespective of any past reporting practices, the Corporation shall report the
tax benefits associated with the 2007 Policy, the Replacement Policy and the
Split Dollar Agreement



--------------------------------------------------------------------------------

in accordance with applicable split dollar regulations applicable to
non-grandfathered split dollar arrangements, and (ii) that in the event
Mr. Morris is still an SEC reporting executive and/or a Director of the
Corporation at any time when the Corporation is required to pay an annual
premium on the 2007 Policy or the Replacement Policy under the terms of the
Split Dollar Agreement, then notwithstanding the provisions of the Split Dollar
Agreement, the Corporation may pay as compensation to Mr. Morris an amount equal
to such premium in lieu of direct payment of the premium, along with an amount
necessary to account for the income tax aspects of such payment, so that
Mr. Morris nets (after income tax) an amount equal to the premium, and none of
the parties shall have any claim against the Corporation for this departure from
the requirements otherwise contained in such Split Dollar Agreement. If the
Corporation makes a payment to Mr. Morris pursuant to the preceding sentence,
and if Mr. Morris does not contribute such amount to the Trust for use to fund
the required premium payment, then Mr. Morris and the Trustee hereby agree that
the Corporation shall not be liable for any damages which result from any
resulting lapse of the 2007 Policy or the Replacement Policy. In addition, if
Mr. Morris and/or the Trustee thereafter permit the 2007 or the Replacement
Policy (as applicable) to lapse, Mr. Morris and the Trustee each hereby
acknowledge and agree that the Corporation would be harmed by that action and
the Corporation would have a claim for all of its corresponding losses against
each of Mr. Morris and the Trustee.

3. ADDITIONAL INSURANCE. Except as expressly provided in the Split Dollar
Agreement, the Corporation does not have any obligation to provide any other
form of insurance coverage to Mr. Morris (other than the standard life insurance
benefits and welfare benefits provided to non-executive employees of the
Corporation) and none of the Parties is making claim to any obligation to
provide insurance, or to amend, alter or supplement the Split Dollar Agreement.

4. CONFIDENTIALITY. Mr. Morris agrees that the negotiations leading to this
Agreement, the terms of this Agreement and any future negotiations pursuant to
this Agreement (collectively, “Confidential Information”) will be forever
treated as confidential, and that confidentiality is a material term of this
Agreement. To any inquiries about this Agreement, Mr. Morris will decline to
provide a response. Mr. Morris will not disclose Confidential Information to
anyone at any time, except Mr. Morris may disclose the terms of this Agreement
to his accountants, attorneys and tax advisors on the condition that they agree
to be bound by the confidentiality obligations herein. In the event Mr. Morris
is served with a demand or compulsory process requiring the disclosure of this
Agreement, or any of its terms, he or his attorney will provide the Corporation,
or its counsel, with written notice of such demand or compulsory process as soon
as possible and in all events within five (5) business days of its receipt.
Thereafter, the Corporation will be permitted to take any action necessary to
prevent the disclosure of such information or to obtain a protective order or
other relief. Notwithstanding anything herein to the contrary, nothing in this
Agreement shall (i) prohibit Mr. Morris from making reports of possible
violations of federal law or regulation to any governmental agency or entity in
accordance with the provisions of and rules promulgated under Section 21F of the
Exchange Act or Section 806 of the Sarbanes-Oxley Act of 2002, or of any other
whistleblower protection provisions of state or federal law or regulation, or
(ii) require notification or prior approval by the Corporation of any reporting
described in clause (i).

5. NON-ADMISSION OF LIABILITY. The Parties enter into this Agreement expressly
disavowing fault, liability and wrongdoing, liability at all times having been
denied.



--------------------------------------------------------------------------------

6. NO ORAL MODIFICATION. This Agreement may not be modified orally.

7. NO ORAL WAIVER. No breach of any provision hereof can be waived by any of the
Parties unless such waiver is in writing. Waiver of any one breach by one of the
Parties will not be deemed to be a waiver of any other breach of the same or any
other provision hereof.

8. VOLUNTARY AGREEMENT. Each of the Parties has been represented or has been
given the opportunity to be represented by counsel of his/its choice in
connection with the negotiation and execution of this Agreement. The Parties
acknowledge that this Agreement is written in a manner calculated to be
understood by them, and in fact the Parties do understand the terms, conditions
and effect of this Agreement. Each of the Parties has relied solely upon his/its
own judgment, belief and knowledge, and/or the advice and recommendation of
his/its own independently selected counsel, concerning the nature, extent and
duration of his/its rights and claims, and that he/it has not been influenced to
any extent whatsoever in executing this document by any representations or
statements except those expressly contained or referred to herein. Each of the
Parties executes this Agreement voluntarily and of his/her/its own free will,
without coercion or duress to do so.

9. GOVERNING LAW. This Agreement will be governed by the substantive laws of the
State of Texas without regard to conflicts of law principles. Any dispute under
this Agreement shall be filed in the courts of Harris County, Texas and the
Parties waive all objections to such forum or venue, except if such other forum
is required by applicable law.

10. ENTIRE AGREEMENT. This Agreement constitutes the entire understanding and
agreement between the Parties with respect to the subject matter covered by this
Agreement. Except as set forth herein, nothing in this Agreement is intended to
limit the rights of Mr. Morris or the Trustee under the terms of the Split
Dollar Agreement (as described in this Agreement) or the rights of Mr. Morris
under the terms of the Deferred Compensation Agreement, any company welfare
benefit plan, including the Corporation’s life insurance plan for employees, or
the Employment Agreement between Mr. Morris and the Corporation dated
February 21, 2013 or the Employment Agreement between Mr. Morris and the
Corporation dated January 26, 2016, effective January 1, 2017.

11. PARAGRAPH HEADINGS. The paragraph headings in this Agreement are for
convenience and reference only and shall not be otherwise considered in the
interpretation hereof.

12. EXECUTION; EFFECTIVE DATE. This Agreement may be executed in counterparts,
each of which will be deemed an original and shall be deemed duly executed upon
the signing of the counterparts by the Parties and shall be effective on such
date.

 

Dated: February 1, 2016       /s/ Stewart Morris, Jr.       STEWART MORRIS, JR.



--------------------------------------------------------------------------------

    THE STEWART MORRIS JR. AND MELISSA JOY BIRDSONG MORRIS INVESTMENT TRUST
Dated: February 1, 2016     By:   /s/ Maco Fowlkes       Maco Fowlkes, Trustee

 

    STEWART INFORMATION SERVICES CORPORATION Dated: February 1, 2016     By:  
/s/ John Killea       John Killea     Its:   Chief Legal Officer



--------------------------------------------------------------------------------

Exhibit A

Sample Release Language

Any future agreement between Mr. Morris and the Corporation shall include the
following provisions regarding the release by Mr. Morris of claims against the
Corporation.

Section         . RELEASE OF THE CORPORATION BY MR. MORRIS. In consideration for
the agreements contained in Item             above and the other promises the
Corporation has made in this Agreement, (i) Mr. Morris, for himself and for all
and each of his assigns, agents, attorneys, representatives, spouse, heirs,
executors and administrators, does covenant not to sue, and does fully release
and forever discharge the Corporation, and all and each of its respective
current, predecessor and successor firms, parents, subsidiaries, and affiliated
companies, and all and each of their present and former owners, officers,
directors, principals, managers, members, partners, shareholders, employees,
insurers, plan administrators, fiduciaries of benefit plans, attorneys and
agents, and all and each of their respective assigns, agents and representatives
(hereinafter referred to as the “the Corporation Releasees”), of and from any
and all actions, causes of actions, liabilities, suits, debts, sums of money,
accounts, bonds, bills, covenants, contracts, controversies, agreements,
promises, damages, judgments, claims and demands whatsoever, under contract,
tort or quasi-contract, state or federal, at law or in equity, whether based on
federal, state or local statute, common law, or any other source, whether known
or unknown, asserted or unasserted, suspected or unsuspected, which have been or
could have been asserted with respect to the provision of life insurance
benefits to the Trust or Mr. Morris’ employment. This waiver, release and
discharge includes, but is not limited to: (a) claims based on any express or
implied contract, promissory estoppel, or other agreement or representation or
theory of liability, which may have been alleged to exist between any of
Mr. Morris and the Corporation Releasees, regarding the provision of life
insurance benefits payable to Mr. Morris; (b) claims arising under federal,
state, or local laws regarding employment or prohibiting employment
discrimination such as, without limitation, Title VII of the Civil Rights Act of
1964, the Equal Pay Act, Section 1981 of the Civil Rights Act of 1866, the Age
Discrimination in Employment Act, the Older Workers Benefit Protection Act, the
Americans with Disabilities Act, the Fair Labor Standards Act, the Family and
Medical Leave Act, the National Labor Relations Act, the Worker Adjustment and
Retraining Notification Act, the Rehabilitation Act, the Occupational Safety and
Health Act, the Consolidated Omnibus Budget Reconciliation Act of 1985
(“COBRA”), the Health Insurance and Portability Accountability Act of 1996
(“HIPAA”), the Genetic Information Non-Discrimination Act, the Americans with
Disabilities Act Amendments Act (“ADAAA”), the Texas Labor Code, the Texas
Payday Law, and any similar federal, state or local laws and regulations;
(c) claims for personal injury, harm, or other damages (whether intentional or
unintentional including, without limitation, negligence, defamation,
misrepresentation, fraud, intentional or negligent infliction of emotional
distress and/or mental anguish, assault, battery, invasion of privacy, negligent
hiring, training, supervision and retention, tortious interference with
contract, detrimental reliance, promissory estoppel, and other such claims);
(d) claims for wages or any other compensation, and (e) claims for benefits
including, without limitation, those arising under the Employee Retirement
Income Security Act. Mr. Morris agrees not to file or become a party to a
lawsuit to assert any such claims released by this Agreement. If Mr. Morris
breaches this Agreement by suing any of the Corporation Releasees, Mr. Morris
understands that the Corporation Releasees will be able to apply for and receive
an injunction to restrain any violation of this Section          and agrees that
Mr. Morris will



--------------------------------------------------------------------------------

be required to pay the Corporation Releasees’ legal costs and expenses,
including reasonable attorneys’ fees, associated with defending against such
lawsuit and enforcing this Agreement.

Nothing in this Agreement shall be construed to restrict or prevent Mr. Morris
from filing a charge or claim, including a challenge to the validity of this
Agreement, with the Equal Employment Opportunity Commission, the National Labor
Relations Board (“NLRB”), Securities and Exchange Commission (“SEC”), or any
other local, state or federal administrative agency or from participating in an
investigation conducted by such administrative agency. This Agreement does not
impose any condition precedent, any penalty or any other limitation adversely
affecting the right to file a charge or complaint, including a challenge to the
validity of this Agreement, with the EEOC, NLRB, SEC or any other federal, state
or local agency, or to participate in any investigation or proceeding conducted
by the EEOC, NLRB, SEC or other federal, state or local agency. However,
Mr. Morris understands and recognizes that even if a charge is filed by him or
on his behalf with an administrative agency, he will not be entitled to any
damages relating to any event which occurred prior to his execution of this
Agreement.

Section         . ADEA WAIVER AND ACKNOWLEDGEMENTS AND MANNER OF GIVING NOTICE
UNDER THIS AGREEMENT. Mr. Morris acknowledges and agrees that, by signing this
Agreement, he is waiving any and all rights or claims, if any, under the Age
Discrimination in Employment Act of 1967, as amended (“ADEA”), and the Older
Workers Benefit Protection Act (“OWBPA”), which are based on matters occurring
before signing this Agreement. Mr. Morris further acknowledges and agrees that:

(a) The release is part of an agreement between the Parties that is written in a
manner calculated to be understood by Mr. Morris and that he in fact understands
the terms, conditions and effect of this Agreement;

(b) This Agreement refers to rights or claims arising under the ADEA and OWBPA;

(c) Mr. Morris does not waive rights or claims under the ADEA or OWBPA that may
arise after the date this Agreement is executed;

(d) In return for signing this Agreement, Mr. Morris will receive consideration
beyond that to which he was already entitled to receive before signing this
Agreement;

(f) Mr. Morris is advised to consult with an attorney before signing this
Agreement and has done so to the extent of his choosing;

(g) Nothing in this Agreement prevents or precludes a challenge or seeking a
determination in good faith of the validity of this waiver under the ADEA or
OWBPA, nor does it impose any condition precedent or penalty for doing so,
unless specifically authorized by federal law;

(h) Mr. Morris has twenty-one (21) days to review and consider and sign this
Agreement, but he need not take the entire period if not desired; and

(i) NOTICE: Notice of acceptance or decline of this Agreement by Mr. Morris
should be made to Chairman, Board of Directors at 1980 Post Oak Blvd., 8th Floor
Houston, Texas 77056. Mr. Morris has seven (7) days following the date of
signing the Agreement in which to revoke the Agreement in writing by providing a
notice of revocation as stated above. All notices should be given in person or
through a mail delivery service that provides a receipt of delivery. This
Agreement will not be effective or enforceable until this seven (7) day period
has expired.